DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Simond (US 5,361,881) in view of Katsuno (US 4,700,932).
Simond shows the structure claimed including a robot tool holder having a housing (14) having a proximal end and a distal end, an actuator (16) disposed within the housing and configured to hold a tool (12), a plurality of dowels or pins (64) to limit a movement of the actuator toward the distal end of the housing wherein the pins are formed in an arrangement including a triangular geometry (see Figure 5), a pressure plate (28/30) in line contact with the actuator, a spring (26) in contact with the pressure plate, a mounting plate (shown by the bottom end (20) of the housing) in contact with the spring, and a sensor switch (32) that can sense a movement or shock force on the actuator wherein its signal is transmitted via an electrical conductor (68). But, Simond does not show a plurality of springs.
Katsuno shows it is known to provide a robot tool holder that includes an actuator (6) that is in contact with a pressure plate (11) supported by a plurality of springs (13), and Katsuno also shows a mounting plate (4) coupled to a robot (17, 23) and a sensor (14) that measures a shock or impact by a sensor (14). 
In view of Katsuno, it would have been obvious to one of ordinary skill in the art to adapt Simond with a plurality of springs that is can also effectively provide the desired biasing support to the actuator via the pressure plate wherein the mounting plate is further coupled with the tool holder to a robot so the tool holder is actuated or articulated to perform its intended operations including welding or any other desired operations. 
With respect to claims 3 and 4, Simond further discloses for transferring an impact/shock force to the spring by the actuator (16) and the pressure plate (30) when the actuator and pressure is moved to press down or that they become out of the desired position that may damage the robot, and Simond also shows that the impact/shock by the actuator and the pressing plate via the spring is detected by the sensing switch (32) which is arranged between the actuator (16) and the housing (14), and if the movement is beyond a predetermined amount, an alarm signal is sent to a robot controller where the robot is shut down. 
With respect to claims 5 and 6, Simond further shows the pins/dowels having diameters and spaces between the pins/dowels wherein there are at least three sets forming a triangular geometry wherein each set is spaced around the inner and outer circumference of the housing and an outer and inner circumference of the actuator, respectively, as the pins extend from the outer circumference of the housing to the inner circumference of the actuator as illustrated in Figure 5.
With respect to claim 10, Simond further shows the spring force exerted by the spring that is great or equal to the total friction forces of the pressure plate and the dowels/pins attached to the actuator as the spring is allowed to maintain its initial pre-pressed form as illustrated in Figure 4. 
With respect to claims 16 and 17, Simond further shows an end of the actuator having a curved surface such that the actuator and the pressure plate form a ball-socket type joint wherein a line contact between the pressure plate and the actuator is tilted based on a direction of the shock/impact force.
With respect to claim 18, the pressure plate of Simond would have a rounded shape as the pressure plate is positioned with the rounded interior of the housing, and the pressure plate is deemed capable of being rotated within the housing as the pressure plate is movable within the housing. 
Claims 2, 4, 9, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simond in view of Katsuno as applied to claims 1, 3, 5, 6, 10 and 16-18 above, and further in view of Kondo et al (US 2013/0256291).
Simond in view of Katsuno shows the structure claimed except for a welding torch.
Kondo shows a robotic tool holder for holding a tool such as a welding torch (2) connected with an actuator (31) wherein a shock sensor (B) detects a shock force exerted on a spring via the actuator and the pressure plate and returns the welding torch to its original position when such shock is detected (also see para [0016]).  
In view of Kondo, it would have been obvious to one of ordinary skill in the art to adapt Simond, as modified by Katsuno, with a robotic controller to move the robotic tool holder to a predetermined position after a shock or impact causes the torch and the holder out of its intended operational positions to prevent damages to the robot and to more accurate perform the robotic operations including welding operations as desired by the user.
With respect to claim 9, Kondo shows the actuator (31) supported by a pressure plate (guide G), a spring member (SP), a mounting plate (33) that are provided with the sensor switch (30) wherein a coaxial interior space is provided to permit a cable (W) to traverse there through. 
With respect to claim 12, Kondo shows it is known to provide pins (P) that are made of steel, and it would have been obvious to make the pins/dowels of Simond that are made of stainless steel or any other metal alloys that would provide a sufficient strength to hold down the actuator. 
With respect to claims 13-15, Kondo shows the spring is positioned within a cavity of the mounting plate and pressure plate (as illustrated in Figure 6), and it would have been obvious to one of ordinary skill in the art to adapt Simond, as modified by Katsuno, with the pressure plate and the mounting plate with cavities to receive and securely retain springs thereto to keep the springs in place even when the pressure plate is pressed down or tilted due to shock/impact exerted thereon. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,632,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US ‘624 include the recited elements including a housing, an actuator with a plurality of dowels, a pressure plate, a plurality of springs, a mounting plate, and a sensor as claimed wherein the more detailed patented claims are deemed to anticipate the broader claim scope of the pending claims, and the dependent claims of the pending claims are also deemed obvious variants as that of the patented claims. 
Allowable Subject Matter
It is noted that claims 7, 8, 11 and19 contain allowable subject matter but are currently rejected as being rejected under the double patenting rejection. 
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
Applicant argues that Simond does not show the plurality of dowels arranged in a triangular shape. But, this argument is not deemed persuasive as Simond shows the plurality of dowels/pins that is formed in an arrangement that includes a triangular geometry as illustrated below in Figure 5. 

    PNG
    media_image1.png
    230
    259
    media_image1.png
    Greyscale

With regarding the recited pressure plate that is in line contact with the actuator within the housing around a circumference of the pressure plate, the applicant argues Simond shows a lower end (48b) that is in a limited contact with a center piece of the piston (28) that fails to show the pressure plate as claimed wherein the lower does not make contact with the outer end (30) of the piston (28) at the circumference of the housing. This argument is not deemed persuasive. It is noted that the actuator (16) of Simond is in the housing (14) around the circumference of the pressure plate (28/20) as the actuator makes a line contact with the plate as the actuator makes the contact or is in contact at the circumference of the housing via the pressure plate.  
With regard to Katsuno, the applicant argues Katsuno shows the center guide (6) of Katsuno is immovably arranged at the center of both plate (2) and piston (11) wherein the center guide cannot make contact around any circumference thereon. This argument is not deemed persuasive as Katsuno clearly indicates that the center guide (6) is movably received in a guide hole (7) wherein the center piece is shown make a contact with the piston (11) as illustrated in Figure 4. But, it is noted, however, that Katsuno is applied to show a plurality of springs in place of one spring shown in Simond wherein modifying one spring with a plurality of springs would also predictably provide a biasing support as known in the art as stated in the ground of rejection. 
Thus, the applicant’s arguments are not deemed persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761